[Cite as US Bank Trust, N.A. v. Osborne, 2021-Ohio-2898.]




                          IN THE COURT OF APPEALS OF OHIO
                             FOURTH APPELLATE DISTRICT
                                   SCIOTO COUNTY

US BANK TRUST, N.A. AS                               :      Case No. 20CA3930
TRUSTEE FOR LSF10                                    :
MASTER PARTICIPATION                                 :
TRUST                                                :
                                                     :
        Plaintiff-Appellee,                          :
                                                     :      DECISION AND JUDGMENT
        v.                                           :      ENTRY
                                                     :
DONALD OSBORNE, JR. ET AL.,                          :
                                                     :
        Defendants-Appellants.                       :

                                          APPEARANCES:

Tyler E. Cantrell, Young & Caldwell, LLC, West Union, Ohio, for Appellants.

David T. Brady, Suzanne M. Godenswager, Austin B. Barnes, III, Mark M.
Schonhut, Jeffrey A. Panehal, Sandhu Law Group, LLC, Cleveland, Ohio, for
Appellee.


Smith, P.J.

        {¶1} Donald Osborne, Jr. and Oma Osborne, “Appellants,” have appealed

two judgment entries of the Scioto County Court of Common Pleas: (1) Judgment

Entry and Order of the Court on Motion for Clarification of the Court’s June 9,

2020 Entry on Summary Judgment; and, (2) Judgment Entry and Order of the

Court on Motion for Summary Judgment as to Count Three. For the reasons which
Scioto App. No. 20CA3930                                                            2


follow, we find we do not have jurisdiction to consider this appeal. Accordingly,

we dismiss the appeal for lack of a final appealable order.

               FACTUAL AND PROCEDURAL BACKGROUND

      {¶2} On July 12, 2019, U.S. Bank Trust, N.A. as Trustee for LSF10 Master

Participation Trust, “Appellee,” filed a complaint in foreclosure and other

equitable relief against Appellants. Along with Appellants, Appellee named

several additional defendants: the State of Ohio Department of Taxation; the Third

Will Co., LLC; and the Scioto County Treasurer. The foreclosure complaint

alleged as follows:

                                FIRST COUNT

      1. Plaintiff is in possession and entitled to enforce a note
         executed by the Defendant, Donald W. Osborne Jr. aka
         Donald W. Osborne, a copy of which is attached hereto as
         Exhibit “A.” By reason of default under the terms of the
         note and the mortgage securing same, plaintiff has declared
         the debt evidenced by said note due, and there is due hereon
         $47,611.19, together with interest at the rate of 6.000% per
         year from June 1, 2014, plus court costs, advances and other
         charges, as allowed by law. All conditions precedent
         required under the note, mortgage and other loan documents
         have been satisfied.

      2. Plaintiff further states that Defendant, Donald W. Osborne,
         Jr. aka Donald W. Osborne, filed a petition commencing a
         case under Title 11 of the Bankruptcy Code, Chapter 7, in
         the United States Court, Southern District of Ohio, Western
         Division, and being Case No. 03-18518, and that Defendant
         was subsequently discharged and released from the
Scioto App. No. 20CA3930                                                   3


          indebtedness due and owing Plaintiff on its promissory note
          as set forth in its Complaint as defendant Donald W.
          Osborne, Jr. aka Donald W. Osborne has been discharged in
          bankruptcy, that no personal judgment is sought herein
          against the Defendant.

                                SECOND COUNT

      3. Plaintiff incorporates the allegation of Count One and
         further states that it is the holder of a mortgage, a copy of
         which is attached hereto as Exhibit “B.” The mortgage was
         given to secure payment of the above-described note, and
         said mortgage constitutes a valid first lien upon the real
         estate described in the correct legal description which is
         attached hereto as Exhibit “C.”

      4. The mortgage was filed for record on September 24, 2003,
         in Volume 1040, Page 170 of the county recorder’s records
         and assigned to Plaintiff on November 1, 2018, and
         recorded on December 12, 2018, in Volume 617, Page 738
         of the Scioto County Records. The conditions of
         defeasance contained therein have been broken, and
         plaintiff is entitled to have said mortgage foreclosed.

      5. Plaintiff says that the defendants herein may claim an
         interest in the subject property described in the subject
         mortgage.

      6. Plaintiff states that the conditions of said Mortgage Deed
         have been broken, by reason of default in payment, and that
         the Mortgage Deed has therefore become absolute; Plaintiff
         has fulfilled all applicable conditions precedent; and
         Plaintiff is entitled to have the equity of redemption, if any,
         of the Defendants named herein foreclosed, and to have the
         subject real property appraised, advertised and sold, and the
         proceeds arising therefrom applied to the judgment of
         Plaintiff.
Scioto App. No. 20CA3930                                                   4




                                THIRD COUNT

      7. Plaintiff incorporates herein by reference all of the
         allegations contained in the foregoing counts as though
         fully rewritten, herein.

      8. This claim is brought pursuant to R.C. 5721.01 et seq., and
         a real controversy exists in that there is a genuine dispute, a
         judgment is sought that is not merely advisory in nature or
         based upon a hypothetical statement of facts, the issue
         tendered is appropriate for judicial resolution because it has
         an effect on a valuable property right, Plaintiff will suffer
         hardship if declaratory relief is denied, and speedy relief is
         in order to preserve the property rights.

      9. Upon the property secured by the mortgage sits a
         manufactured home (hereinafter, “Manufactured Home”).

      10. According to the County Auditor, the Manufactured Home
          is not taxed as part of the real property. See Auditor’s
          Property Information Printout, Exhibit “D.”

      11. The certificate of title to the Manufactured Home has not
          been surrendered to the Clerk of Court, meaning the
          Manufactured Home has not been converted to real property
          in the records of the Scioto County Auditor.

      12. The Manufactured Home has had the wheels removed, is
          physically affixed to the ground by a cinder block base, and
          it [sic] attached to city water. See Picture attached to
          Exhibit “E.”

      13. It was the intent of the parties to the mortgage that the
          Manufactured Home be affixed to the real property secured
Scioto App. No. 20CA3930                                                               5


          by the mortgage, and Plaintiff would not have granted the
          mortgage would not have been granted [sic] had the
          Manufactured Home not been intended to be part of the real
          property.

      14. Plaintiff is entitled to a declaratory judgment ordering that
          the Manufactured Home be declared affixed to the real
          property and deemed a part of the real property, and that the
          Manufactured Home may be sold as part of the real
          property pursuant to execution on any judgment Plaintiff
          may obtain in this case.


      {¶3} The complaint requested judgment in favor of plaintiff in the above-

requested amount and also requested that the real estate be ordered sold according

to law. The complaint also requested that all other defendants be required to set up

their liens or interests in said real estate or be forever barred from asserting the

same. On July 15, 2019, the county treasurer filed an answer. On August 13, by

fax, and on August 15, 2019, Appellants filed their answer.

      {¶4} On September 30, 2019, Appellee filed a motion for summary

judgment, asserting there were no genuine issues of material fact and Appellee was

entitled to judgment as a matter of law. Also on that date, Appellee filed a motion

for default judgment against defendant Third Will Co., LLC. On October 29, 2019,

Appellants filed a memorandum contra to the motion for summary judgment.

      {¶5} Appellants asserted a genuine issue of material fact as to the specific

property subject to the mortgage. Appellants argued the original mortgage
Scioto App. No. 20CA3930                                                              6


attached to the complaint and motion for summary judgment contained a legal

description for two parcels of land, not three. Furthermore, a mobile home located

on the property subject to the mortgage also extended slightly onto a third parcel.

However, Appellants claimed that the mobile home was not subject to the

mortgage. Appellants supported their argument by attaching their responses to

discovery submitted in a prior attempted foreclosure of the subject property which

had been dismissed.

      {¶6} Appellee filed a sur-reply in support of the motion for summary

judgment. Appellee did not address Appellant’s substantive argument. Appellee

argued the evidence submitted with the memorandum contra, the discovery

responses attached from the prior foreclosure proceedings but not properly

attached to an affidavit, did not comply with Civ.R. 56(E). Therefore, Appellee

claimed entitlement to judgment as a matter of law.

      {¶7} The trial court conducted a telephonic status conference. The court

subsequently ordered the parties to investigate the issue of the mobile home’s

pertinence to the foreclosure proceeding and to supplement the record within 45

days. On April 7, 2020, Appellee provided a supplemental filing. Appellants

subsequently filed a memorandum in response to plaintiff’s supplement.
Scioto App. No. 20CA3930                                                           7


      {¶8} On June 9, 2020, the trial court issued a judgment entry and order of

the court on motion for summary judgment. Specifically, the court ordered:

      1. Summary judgment is granted as to the default on the
         mortgage and note as to the two parcel numbers * * *.
         Judgment is granted in the amount of $47,611.19 with 6.0%
         interest from the date of default in June 2014.

      2. Summary judgment does not apply as to the mobile home on
         the parcels involved. As the mortgage never attached to the
         mobile home, it is not part of these proceedings.

      3. Plaintiff shall prepare such documentation required to
         allow the property to proceed to foreclosure sale.

      4. Costs to Defendants.


      {¶9} On June 26, 2020, Appellee filed Plaintiff’s Motion for Clarification of

the Court’s June 9, 2020 Journal Entry With Regard to Count III of Plaintiff’s

Complaint and Whether Judgment Encompasses Parcel No. 23-0075.000. On

August 13, 2020, Appellee filed Plaintiff’s Motion for Nunc Pro Tunc Correction

of the Court’s June 9, 2020 Judgment Entry to Include Parcel No. 23-0075.000.

Contemporaneously, Appellee a filed Motion for Summary Judgment on Count III

of the Complaint.

      {¶10} On October 6, 2020, the trial court filed the two entries currently

being appealed. In both entries, the trial court noted that Appellants had not

replied to Appellee’s motions. As to the Judgment Entry and Order of the Court
Scioto App. No. 20CA3930                                                    8


on Motion for Clarification of the Court’s June 9, 2020 Entry on Summary

Judgment, the court granted the motion. The Court ordered as follows:

      1. Summary judgment as previously granted in the June 9,
         2020 Entry and Judgment as to the default on the mortgage
         and note is for the two parcels described in the mortgage and
         note. These two parcels are comprised of three tax ID
         numbers: 23-0073.000, 23-0075.000, and 23-0076.000.
         Judgment is granted in the amount of $47,611.19 with 6.0%
         interest from the date of default in June 2014.

      2. Plaintiff shall prepare such documentation required to allow
         the property to proceed to foreclosure sale.

      3. Costs to the Defendants.


      {¶11} As to the Judgment Entry and Order of the Court on Motion for

Summary Judgment as to Count Three, the court ordered:

      1. Summary judgment is granted as to Count Three of the
         Complaint. The mobile (manufactured) home on the
         property is a fixture and as such the mortgage and note as to
         the two parcels with tax ID Parcel numbers 23-
         0073.000(Parcel 1) 23-0075.000 and 23-0076.000 attach to
         and encumber the mobile home.

      2. Defendants are ordered to surrender title to the mobile
         home, or have a duplicate title issued and surrendered to
         Plaintiff.

      3. Plaintiff shall prepare such documentation required to allow
         the property to proceed to foreclosure sale.

      4. Costs to the Defendants.
Scioto App. No. 20CA3930                                                                 9


      {¶12} This timely appeal followed.



                                LEGAL ANALYSIS

      {¶13} Appellants contend that genuine issues of material fact are in

contention. First, Appellants contend that Appellee does not have a lien on the

mobile home. Second, Appellants contend that it is also unclear that the mobile

home is even partially upon the mortgaged real estate. Appellants conclude

Appellee is not entitled to judgment as a matter of law.

      {¶14} Appellee contends that the trial court did not err in granting summary

judgment in its favor. First, Appellee asserts that Appellants failed to present

evidence in motion practice which complies with Civ. R. 56(E). Second, Appellee

contends that Appellants have raised on appeal arguments which they failed to

raise before the trial court. As indicated above, we do not reach the merits of the

arguments raised as we have no jurisdiction to consider the appeal.

      {¶15} “ ‘Appellate courts “have such jurisdiction as may be provided by law

to review and affirm, modify, or reverse judgments or final orders of the courts of

record inferior to the court of appeals within the district[.]” ’ ” Milford Banking v.

Adkins, 4th Dist. Jackson No. 19CA07, 2020-Ohio-1481, at ¶ 8, quoting Partners

for Payment Relief DE L.L.C. v. Jarvis, 4th Dist. Scioto No. 15CA3723, 2016-
Scioto App. No. 20CA3930                                                                 10


Ohio-7562, ¶ 6, quoting Ohio Constitution, Article IV, Section 3(B)(2); see R.C.

2505.03(A). If a court's order is not final and appealable, we have no jurisdiction

to review the matter and must dismiss the appeal. Jarvis, supra; Eddie v.

Saunders, 4th Dist. Gallia No. 07CA7, 2008-Ohio-4755, ¶ 11.

       {¶16} An order must meet the requirements of R.C. 2505.02 to constitute a

final appealable order. See Adkins, supra at ¶ 9; Jarvis, supra, at ¶ 7, citing Chef

Italiano Corp. v. Kent State Univ., 44 Ohio St.3d 86, 88, 541 N.E.2d 64 (1989).

Under R.C. 2505.02(B)(1), an order is a final order if it “affects a substantial right

in an action that in effect determines the action and prevents a judgment[.]” To

determine the action and prevent a judgment for the party appealing, the order “

‘must dispose of the whole merits of the cause or some separate and distinct branch

thereof and leave nothing for the determination of the court.’ ” Jarvis, supra,

quoting Hamilton Cty. Bd. of Mental Retardation & Dev. Disabilities v.

Professionals Guild of Ohio, 46 Ohio St.3d 147, 153, 545 N.E.2d 1260 (1989).

       {¶17} “ ‘Foreclosure actions proceed in two stages, both of which end in a

final appealable judgment: the order of foreclosure and the confirmation of sale.’ ”

Adkins, supra, at ¶ 10, quoting Farmers State Bank v. Sponaugle, 157 Ohio St. 3d

151, 2019-Ohio-2518, at ¶ 18. A judgment decree in foreclosure fully disposes of

liability if it “ ‘determines the extent of each lienholder's interest, sets forth the
Scioto App. No. 20CA3930                                                               11


priority of the liens, and determines the other rights and responsibilities of each

party in the action.’ ” Jarvis, supra, at ¶ 8, quoting CitiMortgage, Inc. v.

Roznowski,139 Ohio St.3d 299, 2014-Ohio-1984, ¶ 39. Thus, to qualify as a final

order under R.C. 2505.02(B)(1), a foreclosure decree must account for each

lienholder's interest and delineate each lienholder's rights. Id. at ¶ 20-21; Second

Natl. Bank of Warren v. Walling, 7th Dist. No. 01-CA-62, 2002-Ohio-3852, ¶ 18

(“a judgment entry ordering a foreclosure sale is not final and appealable unless it

resolves all of the issues involved in the foreclosure, including the following:

whether an order of sale is to be issued; what other liens must be marshaled before

distribution is ordered; the priority of any such liens; and the amounts that are due

the various claimants”); See also Green Tree Servicing L.L.C. v. Columbus & Cent.

Ohio Children's Chorus Found., 10th Dist. Franklin No. 15AP-802, 2016-Ohio-

3426, ¶ 9.

      {¶18} Appellants have not appealed a decree in foreclosure but have

appealed the trial court’s decisions on summary judgment. This case involves

multiple parties and claims. Appellee initially named Appellants, the State of Ohio

Department of Taxation, Third Will Co., LLC, and the Scioto County Treasurer as

defendants in the foreclosure complaint. Presently, Appellee, Appellants, and

Defendant Scioto County Treasurer are active parties.
Scioto App. No. 20CA3930                                                                12


      {¶19} The Ohio Department of Taxation also did not participate in the

underlying proceedings and has not participated in this appeal. The final judicial

report indicates the Department filed a state tax lien on December 26, 2009, in the

amount of $307.89.

      {¶20} Defendant Third Will Co. LLC did not participate in the underlying

proceedings and has not participated in the appellate proceedings. Appellee filed a

motion for default judgment against the entity. As the record does not reflect the

trial court’s decision on the motion, we presume the motion to be overruled. See

Caterpillar Financial Services Corporation v. Tatman, 2019-Ohio-2110, 137

N.E.3d 512 at ¶ 26 (4th Dist.). Nevertheless, the final judicial report filed

September 30, 2019, indicates the mortgaged property herein is subject to a UCC

financing statement filed against Appellant Donald W. Osborne, Jr. on August 12,

2014, in the Scioto County Recorder’s Office. Other than this, the status of Third

Will Co. LLC’s claim cannot be gleaned from the record.

      {¶21} The Scioto County Treasurer filed an answer admitting it had an

interest in the real property identified in the complaint. The Treasurer requested

that its interest in the subject property be declared a lien against the property and

that it be paid in its priority. Nothing in the trial court’s October 6, 2020 judgment

entry addresses the Scioto County Treasurer’s interest in this action.
Scioto App. No. 20CA3930                                                             13


      {¶21} If a case involves multiple parties or multiple claims, the court's order

must also meet the requirements of Civ.R. 54(B) to qualify as a final appealable

order. See Jarvis, supra, at ¶ 9; Chef Italiano Corp. at 88. Under Civ.R. 54(B),

“[w]hen more than one claim for relief is presented in an action whether as a claim,

counterclaim, cross-claim, or third-party claim, and whether arising out of the

same or separate transactions, or when multiple parties are involved, the court may

enter final judgment as to one or more but fewer than all of the claims or parties

only upon an express determination that there is no just reason for delay.” Absent

the mandatory language that “there is no just reason for delay,” an order that does

not dispose of all claims is subject to modification and is not final and appealable.

See Noble v. Colwell, 44 Ohio St.3d 92, 96, 540 N.E.2d 1381 (1989); See Civ.R.

54(B). The purpose of Civ.R. 54(B) is “ ‘to make a reasonable accommodation of

the policy against piecemeal appeals with the possible injustice sometimes created

by the delay of appeals[,]’ * * * as well as to insure that parties to such actions may

know when an order or decree has become final for purposes of appeal * * *.”

Pokorny v. Tilby Dev. Co., 52 Ohio St.2d 183, 186, 370 N.E.2d 738 (1977),

quoting Alexander v. Buckeye Pipeline, 49 Ohio St.2d 158, 160, 359 N.E.2d 702

(1977). In this case, the appealed-from judgment entries do not utilize the Civ.R.

54(B) language indicating there is “no just reason for delay.”
Scioto App. No. 20CA3930                                                            14


      {¶22} While the appealed-from judgment entries do direct Appellee to

prepare “such documentation required to allow the property to proceed to

foreclosure sale,” the entries do not address the Scioto County Treasurer’s interest

in the matter. The entries do not address the amount of the Treasurer’s interest.

Nor do the entries address the priority of the Treasurer’s interest or the Ohio

Department of Taxation’s lien. Thus, we are without a final appealable order in

this matter and we lack jurisdiction to consider this appeal. Accordingly, we

dismiss the appeal for lack of a final appealable order.

                                                           APPEAL DISMISSED.
Scioto App. No. 20CA3930                                                              15


                               JUDGMENT ENTRY

       It is ordered that the APPEAL BE DISMISSED and that Appellant pay any
costs herein.

      The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the
Scioto County Common Pleas Court to carry this judgment into execution.

       Any stay previously granted by this Court is hereby terminated as of the date
of this entry.

       A certified copy of this entry shall constitute the mandate pursuant to Rule
27 of the Rules of Appellate Procedure.

Abele, J. and Hess, J., Concur in Judgment and Opinion.

                                       For the Court,


                                       _______________________________
                                       Jason P. Smith
                                       Presiding Judge



                             NOTICE TO COUNSEL

      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from the
date of filing with the clerk.